DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/6/2021, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a server for database failure management, the computer program performs procedures for database failure management via the server, and the procedures include: receiving a backend failure information for at least one backend of one or more backend computing devices; receiving a request from a client computing device via a network after receiving the backend failure information; verifying whether the request is a request corresponding to a failed backend []; 
Since, no prior art was found to teach: ”based on a backend list received from a frontend computing device” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 7, 
Prior art has been found to teach “A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a server for database failure management, the computer program performs procedures for database failure management, and the procedures include: []; establishing a connection with an other frontend other than a failed frontend based on the frontend list, if at least one frontend of the one or more frontends is failed; establishing a connection with at least one backend of one or more backend computing devices based on a connection with the other frontend; and determining a method of processing a request received from a client computing device via the 
Since, no prior art was found to teach: ”receiving a frontend list including information about one or more frontends from a frontend of one or more frontend computing devices, via a network” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claims 12-15, the claims recite essentially similar limitations as in claims 1 or 7;
For dependent claims 2-6 and 8-11, the claims are allowed due to their dependency on allowable independent claims 1 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kloeffer et al. (US 2007/0168874 A1) teaches database failure management but not in the configuration claimed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114